DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action responds to application 16/919722 filed on 7/2/20. Claims 1-20 are pending.

Priority
Acknowledgment is made of applicant's claim for a provisional application filed on 7/8/2019.

Information Disclosure Statement
The Information Disclosure Statement received on 10/25/20 has been considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: host device and image elements in claims 2, 3, and 4.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Specification
        Applicant is reminded of the proper language and format for an abstract of the disclosure.
        The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
        The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
        The abstract of the disclosure is objected to because the abstract includes implied phraseology of “disclosed.”  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	1.	Claims 1 - 6, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, US 2019/0007590 A1 (hereinafter Lee) in view of McGarvey et. al., US 2003/0142219 A1 (hereinafter McGarvey).

	As for claim 1, Lee discloses an apparatus, comprising: a circuit board ([0049], e.g., circuit board 101 and Fig. . 3, element 101); an optical camera ([0048], e.g., CMOS and [0049], e.g., RGB) attached (Fig. 3, note the sensors attached to the board) to the circuit board; an infrared camera ([0049], e.g., IR) attached (Fig. 3, note the sensors attached to the board) to the circuit board; an optical image input interface (Fig. 2, e.g., end of FI), configured to receive an optical image signal from the optical camera; an infrared image input interface (Fig. 2, e.g., end of SI), configured to receive an infrared image signal from the infrared camera; an onboard processor (Fig. 2, e.g., element 104), configured to process ([0049], e.g., arrange) information from the optical image signal received by the optical image input interface and from the infrared image signal received by the infrared image input interface; and a single output interface (Fig. 2, e.g., element SBSI), configured to transmit the information processed by the onboard processor (Fig. 2, e.g., element 104).
	Lee does not explicitly disclose an onboard processor attached to the circuit board. 
	However, McGarvey teaches an onboard processor (Fig. 1, e.g., ASP) attached to the circuit board (Fig. 1, e.g., Imager PCB).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Lee and McGarvey before him/her to modify the image processor and related image system of Lee with the teaching of low noise clock generation circuit for a digital camera of McGarvey with a motivation to maximize efficiency by locating the components as close as possible.

	As for claim 2, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, Lee further discloses the onboard processor is communicatively coupled, by the single output interface (Fig. 2, e.g., element SBSI), to a host processor (Fig. 2, e.g., element 108) of a host device comprising the apparatus, and wherein the single output interface (Fig. 2, e.g., element SBSI) is configured to transmit the information processed by the onboard processor to the host processor. 

	As for claim 3, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, Lee further discloses the onboard processor is configured to generate a dual image output signal ([0049], e.g., side-by-side image SBSI) based on the optical image signal received from the optical camera interface via the optical image input interface and the infrared image signal received from the infrared camera via the infrared image input interface, and wherein the dual image output signal ([0049], e.g., side-by-side image SBSI) comprises image elements from the optical image signal and the infrared image signal. 

	As for claim 4, most of limitations of this claim have been noted in the rejection of Claim 3. In addition, Lee further discloses the onboard processor is communicatively coupled, by the single output interface (Fig. 2, e.g., element SBSI), to a host processor (Fig. 2, e.g., element 108) of a host device comprising the apparatus, and wherein the single output interface (Fig. 2, e.g., element SBSI) is configured to transmit the dual image output signal ([0049], e.g., side-by-side image SBSI) to the host processor (Fig. 2, e.g., element 108).

	As for claim 5, most of limitations of this claim have been noted in the rejection of Claim 4. In addition, Lee further discloses the optical image signal comprises a field of view of the optical camera ([0048], e.g., CMOS and [0049], e.g., RGB), wherein the infrared image signal comprises a field of view of the infrared camera ([0049], e.g., IR), and wherein the fields of view of the cameras overlap ([0062], e.g., both the image sensors 1011, 1012 can sense the region 1032).

	As for claim 6, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, Lee further discloses the optical image signal comprises a field of view of the optical camera ([0048], e.g., CMOS and [0049], e.g., RGB), wherein the infrared image signal comprises a field of view of the infrared camera ([0049], e.g., IR), and wherein the fields of view of the cameras overlap ([0062], e.g., both the image sensors 1011, 1012 can sense the region 1032).

	As for claim 17, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, Lee further discloses the infrared camera comprises a thermal imaging sensor (TIS) ([0049], e.g., IR).

	As for claim 19, the claim recites an apparatus of the apparatus of claim 1, and is similarly analyzed.

	As for claim 20, Lee discloses a system, comprising: a circuit board ([0049], e.g., circuit board 101 and Fig. . 3, element 101); a CMOS optical camera ([0048], e.g., CMOS and [0049], e.g., RGB) attached (Fig. 3, note the sensors attached to the board) to the circuit board; an infrared camera ([0049], e.g., IR) attached (Fig. 3, note the sensors attached to the board) to the circuit board; an optical image input interface (Fig. 2, e.g., end of FI), configured to receive an optical image signal from the CMOS optical camera; an infrared image input interface (Fig. 2, e.g., end of SI), configured to receive an infrared image signal from the infrared camera; an onboard processor (Fig. 2, e.g., element 104), configured to process ([0049], e.g., arrange) information from the optical image signal received by the optical image input interface and from the infrared image signal received by the infrared image input interface; a single output interface (Fig. 2, e.g., element SBSI), configured to transmit the information processed by the onboard processor; and a second processor (Fig. 2, e.g., element 108) communicatively coupled to the onboard processor by the single output interface (Fig. 2, e.g., element SBSI), and configured to receive, via the single output interface, the information processed by the onboard processor (Fig. 2, e.g., element 104).
	Lee does not explicitly disclose an onboard processor attached to the circuit board. 
	However, McGarvey teaches an onboard processor (Fig. 1, e.g., ASP) attached to the circuit board (Fig. 1, e.g., Imager PCB).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Lee and McGarvey before him/her to modify the image processor and related image system of Lee with the teaching of low noise clock generation circuit for a digital camera of McGarvey with a motivation to maximize efficiency by locating the components as close as possible.

	2.	Claims 7, 8, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of McGarvey, and further in view of Dickens et. al., US 2003/0035049 A1 (hereinafter Dickens).

	As for claim 7, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Lee as modified by McGarvey does not explicitly teach the optical image input interface comprises a digital video port (DVP). 
	However, Dickens teaches the optical image input interface comprises a digital video port (DVP) ([0020], e.g., digital video ports).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Lee, McGarvey, and Dickens before him/her to modify the image processor and related image system of Lee with the teaching of video switch of Dickens with a motivation to implement the system at low cost and quickly using available standard for communication.

	As for claim 8, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Lee as modified by McGarvey does not explicitly teach the optical image input interface comprises a differential signalling interface. 
	However, Dickens teaches the optical image input interface comprises a differential signalling interface ([0053], e.g., differential signal).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Lee, McGarvey, and Dickens before him/her to modify the image processor and related image system of Lee with the teaching of video switch of Dickens with a motivation to implement the system at low cost and quickly using available standard for communication.

	As for claim 12, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Lee as modified by McGarvey does not explicitly teach the single output interface comprises a digital video port (DVP). 
	However, Dickens teaches the single output interface comprises a digital video port (DVP) ([0020], e.g., digital video ports).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Lee, McGarvey, and Dickens before him/her to modify the image processor and related image system of Lee with the teaching of video switch of Dickens with a motivation to implement the system at low cost and quickly using available standard for communication.

	As for claim 13, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Lee as modified by McGarvey does not explicitly teach the single output interface comprises a differential signalling interface. 
	However, Dickens teaches the single output interface comprises a differential signalling interface ([0053], e.g., differential signal).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Lee, McGarvey, and Dickens before him/her to modify the image processor and related image system of Lee with the teaching of video switch of Dickens with a motivation to implement the system at low cost and quickly using available standard for communication.

	3.	Claims 9 - 11 and 14 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of McGarvey, and further in view of Isaac et. al., US 2017/0262034 A1 (hereinafter Isaac).

	As for claim 9, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Lee as modified by McGarvey does not explicitly teach the optical image input interface comprises a single-ended signalling interface. 
	However, Isaac teaches the optical image input interface comprises a single-ended signalling interface ([0090], e.g., single-ended signal line).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Lee, McGarvey, and Isaac before him/her to modify the image processor and related image system of Lee with the teaching of power sequencing circuitry and methods for systems using contactless communication units apparatus and methods for controlling sensor node using vibrating sensor and magnetic sensor of Isaac with a motivation to implement the system at low cost and quickly using available standard for communication.

	As for claim 10, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Lee as modified by McGarvey does not explicitly teach the infrared image input interface comprises a serial peripheral interface (SPI). 
	However, Isaac teaches the infrared image input interface comprises a serial peripheral interface (SPI) ([0167], e.g., SPI).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Lee, McGarvey, and Isaac before him/her to modify the image processor and related image system of Lee with the teaching of power sequencing circuitry and methods for systems using contactless communication units apparatus and methods for controlling sensor node using vibrating sensor and magnetic sensor of Isaac with a motivation to implement the system at low cost and quickly using available standard for communication.

	As for claim 11, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Lee as modified by McGarvey does not explicitly teach the infrared image input interface comprises an inter- integrated circuit (I2C). 
	However, Isaac teaches the infrared image input interface comprises an inter- integrated circuit (I2C) ([0084], e.g., I2C).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Lee, McGarvey, and Isaac before him/her to modify the image processor and related image system of Lee with the teaching of power sequencing circuitry and methods for systems using contactless communication units apparatus and methods for controlling sensor node using vibrating sensor and magnetic sensor of Isaac with a motivation to implement the system at low cost and quickly using available standard for communication.

	As for claim 14, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Lee as modified by McGarvey does not explicitly teach the single output interface comprises a single-ended signalling interface. 
	However, Isaac teaches the single output interface comprises a single-ended signalling interface ([0090], e.g., single-ended signal line).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Lee, McGarvey, and Isaac before him/her to modify the image processor and related image system of Lee with the teaching of power sequencing circuitry and methods for systems using contactless communication units apparatus and methods for controlling sensor node using vibrating sensor and magnetic sensor of Isaac with a motivation to implement the system at low cost and quickly using available standard for communication.

	As for claim 15, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Lee as modified by McGarvey does not explicitly teach the single output interface comprises a serial peripheral interface (SPI). 
	However, Isaac teaches the single output interface comprises a serial peripheral interface (SPI) ([0167], e.g., SPI).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Lee, McGarvey, and Isaac before him/her to modify the image processor and related image system of Lee with the teaching of power sequencing circuitry and methods for systems using contactless communication units apparatus and methods for controlling sensor node using vibrating sensor and magnetic sensor of Isaac with a motivation to implement the system at low cost and quickly using available standard for communication.

	As for claim 16, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Lee as modified by McGarvey does not explicitly teach the single output interface comprises an inter-integrated circuit (I2C). 
	However, Isaac teaches the single output interface comprises an inter-integrated circuit (I2C) ([0084], e.g., I2C).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Lee, McGarvey, and Isaac before him/her to modify the image processor and related image system of Lee with the teaching of power sequencing circuitry and methods for systems using contactless communication units apparatus and methods for controlling sensor node using vibrating sensor and magnetic sensor of Isaac with a motivation to implement the system at low cost and quickly using available standard for communication.

	4.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of McGarvey, Rae, US 2018/0236927 A1 (hereinafter Rae), and further in view of Kotoku, US 2003/0037878 A1 (hereinafter Kotoku).

	As for claim 18, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Lee as modified by McGarvey does not explicitly teach infrared radiation sensing surfaces. 
	However, Rae teaches infrared radiation sensing surfaces ([0003], e.g., infra-red sensors).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Lee, McGarvey, and Rae before him/her to modify the image processor and related image system of Lee with the teaching of integration of depth map device for adaptive lighting control of Rae with a motivation to increase measuring accuracy and fault tolerance offered by multiple sensing surfaces.
	Lee as modified by McGarvey and Rae does not explicitly teach the infrared camera comprises an infrared radiation detection sensor comprising a plurality of micro-mirrors comprising light reflecting surfaces and infrared radiation sensing surfaces, and wherein the infrared radiation detection sensor is configured to deflect light incident on the reflective surfaces as a function of intensity of infrared radiation sensed by the infrared radiation sensing surfaces. 
	However, Kotoku teaches the infrared camera comprises an infrared radiation detection sensor comprising a plurality of micro-mirrors ([0100], e.g., micro mirror array) comprising light reflecting surfaces ([0100], e.g., reflected) and infrared radiation sensing surfaces ([0100], e.g., illumination sensor), and wherein the infrared radiation detection sensor is configured to deflect light incident on the reflective surfaces ([0100], e.g., reflected) as a function of intensity ([0100], e.g., output data) of infrared radiation sensed by the infrared radiation sensing surfaces. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Lee, McGarvey, Rae, and Kotoku before him/her to modify the image processor and related image system of Lee with the teaching of exposure apparatus and semiconductor device manufacturing method of Kotoku with a motivation to control the amount of the light for a particular application for its optimal amount of the light using the adaptive control system such as increasing dynamic range.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
        1.    Lee et al., US 2020/0089020 A1, discloses dual lens drive device, dual camera module, and optical device. 
        2.    Norden, US 2013/0293467 A1, discloses user input processing with eye tracking. 
        3.    Hong et al., US 2012/0089373 A1, discloses apparatus and method for controlling sensor node using vibration sensor and magnetic sensor. 

Conclusion
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SUH whose telephone number is 571-270-7484.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6:00 PM.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH SUH/
Primary Examiner, Art Unit 2485